Case: 21-40356      Document: 00516347897         Page: 1    Date Filed: 06/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 7, 2022
                                   No. 21-40356                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rafael Villanueva,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:17-CR-508-1


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          A jury convicted Rafael Villanueva of six counts relating to drug
   trafficking and money laundering, and the district court imposed concurrent
   sentences that included terms of imprisonment for life. On appeal,
   Villanueva challenges the district court’s finding him competent to stand trial
   and its evidentiary ruling barring him from presenting evidence and argument


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40356        Document: 00516347897           Page: 2   Date Filed: 06/07/2022




                                       No. 21-40356


   related to his intervening stroke and purported memory loss. He also
   challenges the constitutionality of the statutes of conviction and renews his
   objection to a jury instruction as well as several sentencing objections. For
   the following reasons, we affirm.
             In Villanueva’s view, the district court erred in finding him competent
   because loss of memory undermined his ability to testify or otherwise to assist
   his counsel in contesting the Government’s case. In reviewing competency
   determinations, we “re-analyze the facts and take a hard look at the trial
   judge’s ultimate conclusion,” which we leave undisturbed “unless it is
   clearly arbitrary or unwarranted.” United States v. Doke, 171 F.3d 240, 247
   (5th Cir. 1999) (citation and internal quotations omitted). The standard for
   competency is “whether [the defendant] has sufficient present ability to
   consult with his lawyer with a reasonable degree of rational understanding—
   and whether he has a rational as well as factual understanding of the
   proceedings against him.” Dusky v. United States, 362 U.S. 402, 402 (1960);
   accord Drope v. Missouri, 420 U.S. 162 (1975). Based on our review of the
   record, including the nature of the evidence against Villanueva and expert
   evaluations that undermine his claims of memory loss, the district court’s
   determination of competence was not clearly arbitrary or unwarranted.
             Villanueva also contends that the district court erred by granting a
   motion in limine that largely barred him from presenting evidence about the
   stroke and its effect on his memory—a ruling we review for abuse of
   discretion and harmless error. See United States v. Clark, 577 F.3d 273, 287
   (5th Cir. 2009). In this instance, even assuming error, relief is unwarranted
   because there is not a reasonable probability that the exclusion of evidence
   contributed to the verdicts, given the ample evidence of guilt predating the
   stroke.




                                            2
Case: 21-40356      Document: 00516347897           Page: 3    Date Filed: 06/07/2022




                                     No. 21-40356


          Relatedly, Villanueva argues that the district court erred by not
   permitting him to address his stroke and memory loss while cross-examining
   witnesses or in closing argument. The first of these claims is unavailing
   because Villanueva does not demonstrate that the restrictions on cross-
   examination violated his confrontation right or were clearly prejudicial. See
   United States v. Skelton, 514 F.3d 433, 438–40 (5th Cir. 2008). As for closing
   argument, a presiding judge has broad discretion in limiting its scope to
   ensure “that argument does not stray unduly from the mark.” Herring v. New
   York, 422 U.S. 853, 862 (1975). And because no evidence of memory loss was
   adduced during trial, Villanueva had no basis for addressing the subject in his
   closing. See United States v. Dorr, 636 F.2d 117, 120 (5th Cir. 1981) (“The
   sole purpose of closing argument is to assist the jury in analyzing, evaluating
   and applying the evidence.”).
          Next, Villanueva challenges the constitutionality of the statutes under
   which he was convicted. He acknowledges that his challenge to the
   Controlled Substances Act (CSA) is foreclosed by Gonzales v. Raich, 545 U.S.
   1 (2005), but argues Gonzales was wrongly decided. To the extent Villanueva
   is asking this court to disregard Supreme Court precedent, we must refuse
   that request. See Hutto v. Davis, 454 U.S. 370, 375 (1982). His challenges to
   statutes other than the CSA are not considered because he failed to brief
   them. See United States v. Scroggins, 599 F.3d 433, 446–47 (5th Cir. 2010).
          Villanueva contends that it was error for the district court to instruct
   jurors that they must accept the law as explained to them by the court. We
   have held that “a district court does not err by giving a charge that tracks this
   Circuit’s pattern jury instructions and that is a correct statement of the law.”
   United States v. Richardson, 676 F.3d 491, 507 (5th Cir. 2012). As the
   instruction at issue met those criteria, we conclude it was not erroneous.




                                          3
Case: 21-40356     Document: 00516347897           Page: 4   Date Filed: 06/07/2022




                                    No. 21-40356


          While Villanueva also asserts that the district court erred by
   overruling various sentencing objections, insufficient briefing as to most of
   these issues precludes our review. See Scroggins, 599 F.3d at 446-47. To the
   extent he contends that sentencing determinations should have been made
   by the jury, he is correct in conceding that his arguments are foreclosed.
                                                                  AFFIRMED.




                                         4